Citation Nr: 0115130	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from December 1958 to April 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
non-Hodgkin's lymphoma; denied the claim; and denied 
increased disability evaluations for the veteran's 
service-connected post-operative right second, third, and 
fourth hammer toe residuals and post-operative left second, 
third, and fourth hammer toe residuals.  In July 2000, the 
veteran submitted a notice of disagreement.  In October 2000, 
the RO issued a statement of the case to the veteran.  In 
December 2000, the veteran submitted an Appeal to the Board 
(VA Form 9).  He expressly indicated that he was appealing 
only from the denial of service connection for non-Hodgkin's 
lymphoma.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for non-Hodgkin's lymphoma secondary to his 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  He advances that he has been diagnosed with chronic 
lymphocytic leukemia which his private physicians have 
described as a form of non-Hodgkin's lymphoma.  

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for 
non-Hodgkin's lymphoma upon its determination that the 
veteran had not submitted a well-grounded claim.  The 
statutes governing the adjudication of claims for Department 
of Veterans Affairs (VA) benefits have recently been amended 
so as to remove the requirement of the submission of a 
well-grounded claim.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the veteran of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

An October 1996 written statement from Francisco E. Belette, 
M.D., conveys that the veteran was diagnosed with "Stage O 
CLL, which is a lymphoproliferative disorder."  Dr. Belette 
commented that the disorder is "the equivalent of diffuse 
well-differentiated lymphoma, a non-Hodgkin's lymphoma, but 
in the blood rather that the lymph nodes."  The veteran has 
not been afforded a VA examination for compensation purposes 
to determine whether he has a non-Hodgkin's lymphoma.  The 
Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes in order to determine whether he 
has a non-Hodgkin's lymphoma.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion for the record as to 
(1) whether the veteran has a 
non-Hodgkin's lymphoma or chronic 
residuals thereof and (2) whether chronic 
lymphocytic leukemia is a non-Hodgkin's 
lymphoma.  The reasoning for the opinion 
expressed should be explicitly set forth.  
The claims file must be made available to 
the examiner for review.  The examination 
report should reflect that such a review 
was conducted.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for non-Hodgkin's lymphoma 
with express consideration of the 
provisions of 38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).  

If the claim is denied, the veteran should be provided with a 
supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


